Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 21-22
Cancelled: 1-7, 11, 16-20
Added: None
Therefore, claims 8-10, 12-15 and 21-27 are currently pending in the instant application.

Allowable Subject Matter
Claims 8-10, 12-15 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 21, The prior art discloses a display device comprising:
a substrate comprising:
a display region; and

a thin film transistor on the substrate and overlapping the display region;
a light emitting device connected to the thin film transistor;
an encapsulation layer covering the light emitting device; and
a touch sensor on a surface of the encapsulation layer, the touch sensor being configured to
sense a position of a touch interaction, 
wherein the touch sensor comprises: 
a sensor overlapping the display region; and 
sensing lines overlapping the non-display region, the sensing lines being connected to the
sensor, 
wherein, in a first direction, widths of the sensing lines are different from one another,
wherein the light emitting device comprises:
a first electrode connected to the thin film transistor;
an emitting layer on the first electrode; and
a second electrode on the emitting layer. 
However, the prior art, alone or in an obvious combination, does not disclose the above limitations wherein, when viewed in a second direction normal to a surface of the substrate and the first direction, the second electrode fully overlaps and extends beyond opposing edges of at least one of the
sensing lines such that the second electrode prevents voltage applied to the thin film transistor from
interfering with the at least one sensing line, the opposing edges opposing one another in the first
direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner




/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625